Mr. Justice McSurely delivered the opinion of the court. 2. Master and servant — when master hound hy terms of contract as to committee of supervision of work. Where a contract of employment of a physical instructor provides for the employment of a certain committee for handling and disposing of questions concerning the servant’s work, the master is bound thereby and may not require the servant to be answerable to a different committee. 3. Master and servant, § 50* — when evidence insufficient to show grounds for discharge. In an action by a servant employed as physical director of a society, held that, even though plaintiff was answerable to a special supervising committee instead of the regular committee provided by the contract, the evidence was insufficient to show a serious refusal on the part of plaintiff to appear before such committee so as to warrant his discharge.